         Case:1:18-cv-00187-REB
         Case  20-35483, 06/01/2020, ID: 11707278,
                                  Document         DktEntry:
                                             239 Filed       1-1, Page
                                                       06/01/20   Page21of
                                                                        of32




                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    JUN 01 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




 WESTERN WATERSHEDS                            No. 20-35483
 PROJECT; CENTER FOR
 BIOLOGICAL DIVERSITY,
                                               D.C. No. 1:18-cv-00187-REB
               Plaintiffs - Appellees,         U.S. District Court for Idaho, Boise

   v.                                          TIME SCHEDULE ORDER

 DAVID BERNHARDT, Secretary of
 Interior; BUREAU OF LAND
 MANAGEMENT, an agency of the
 United States,

               Defendants,

 STATE OF WYOMING; WESTERN
 ENERGY ALLIANCE,

               Intervenor-Defendants,

 and

 CHESAPEAKE EXPLORATION,
 L.L.C.,

        Intervenor-Defendant - Appellant.



The parties shall meet the following time schedule.
        Case:1:18-cv-00187-REB
        Case  20-35483, 06/01/2020, ID: 11707278,
                                 Document         DktEntry:
                                            239 Filed       1-1, Page
                                                      06/01/20   Page32of
                                                                       of32

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
hearings, the transcript deadlines do not apply.

Mon., June 8, 2020            Appellant's Mediation Questionnaire due. If your
                              registration for Appellate CM/ECF is confirmed after
                              this date, the Mediation Questionnaire is due within
                              one day of receiving the email from PACER
                              confirming your registration.
Mon., June 29, 2020           Transcript shall be ordered.
Tue., July 28, 2020           Transcript shall be filed by court reporter.
Tue., September 8, 2020       Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Thu., October 8, 2020         Appellees' answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Ruben Talavera
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
